                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Rachael Maney,                                           Civil Action No.: 2:19-cv-02899-BHH

                    Plaintiff,
 vs.
                                                               ORDER STAYING CASE
 Mason Preparatory School,

                    Defendant.


       This matter is before the Court upon the Motion of Defendant, with the consent of Plaintiff,

for a 60-day Stay of this case. During the Stay, counsel have indicated they will conduct mediation

on July 21, 2021.

       Therefore, it is ORDERED that this case is STAYED for a period of 60 days, during which

time counsel will conduct mediation.

       AND IT IS SO ORDERED.


                                                     s/Bruce H. Hendricks
                                                     United States District Judge

June 8, 2021
